The respective attorneys for the parties to this proceeding have, on this appeal from a judgment of the Supreme Court, Kings County, dated September 9, 1975, entered into a written stipulation, dated December 3, 1975, after a conference held in this court before Mr. Justice Gittleson on December 2, 1975, agreeing that the judgment be modified in a specified manner. In accordance with the foregoing, the judgment is hereby modified by increasing the total assessments set forth in the second decretal paragraph thereof for the tax years 1966/1967, 1967/1968, 1968/1969 and 1969/1970 from the amount of $483,500 for each such tax year to the amount of $490,000 for each such tax year. As so modified, judgment affirmed, without costs. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.